PER CURIAM.
Billy Boyd appeals the denial of his motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850. The trial court properly concluded that the motion was untimely because it was filed more than two years after this court issued its mandate. See Beaty v. State, 701 So.2d 856 (Fla.1997). Thus, we affirm the trial court.
On the other hand, this court accepted Mr. Boyd’s motion for rehearing and entered an order denying his motion well after we issued mandate. He filed his postconviction motion within two years of that order. Although we should not have accepted and ruled upon his motion, having done so it is obvious that we misled him as to the time within which to file his motion. Accordingly, Mr. Boyd shall be authorized to file a motion for postconviction relief, which shall not be deemed untimely so long as it is filed within thirty days of the issuance of our mandate in this case.
Affirmed.
ALTENBERND, A.C.J., and CASANUEVA, J., and DANAHY, (Senior) Judge, concur.